DETAILED ACTION
This office action is in response to the amendment filed on 3/8/2022. In the amendment, claims 1, 3-4 and 6-15 have been amended, and claim 2 is now canceled. Overall, claims 1 and 3-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control system” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub No. US 2020/0240307 A1 to Matsumura (Matsumura) in view of Pub No. FR 2835565 A1 to Bardon et. al. (Bardon).

In Reference to Claim 1
Matsumura teaches (except for the bolded and italic recitations below):
An exhaust heating system comprising: 
Multi-layer ceramic heater (electrical heating device of #23) located upstream of a catalytic converter (23, 22) for removing pollutants from an exhaust gas produced by an internal combustion engine (ICE) (10), said heater (electrical heating device of #23) for heating the exhaust gas produced by the internal combustion engine (ICE) (10) (Matsumura teaches that the heating device can be upstream of the a catalytic converter (23, 22); 
a temperature sensor (27) for measuring a temperature of the exhaust gas produced by the ICE (10); and 
a control system (40) for activating and deactivating the heater (electrical heating device of #23), wherein the control system (40) receives the temperature of the exhaust gas from the temperature sensor (27) (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).
Matsumura does not explicitly teaches (bolded and italic recitations above) as to the electrical heating device of #23 is a multi-layer ceramic heater however Matsumura does teaches that the electric heating device may be any device capable of heating the exhaust purification catalyst by being supplied with electric power. It is known in the art before the effective filing date of the claimed invention that the heating element is a multi-layer ceramic heater. For example, Bardon teaches a heating element (1) for heating the catalyzed filter (F) is a multi-layer ceramic heater (1). Bardon further teaches that having such heating element (1) provides rapid heating of the exhaust gas (see at least Bardon Fig. 1 and page 3 and 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heater of Matsumura with heater of Bardon in order to rapidly heat the exhaust gas and the catalyst.

In Reference to Claim 3
The exhaust heating system according to claim 1 (see rejection to claim 1 above), wherein the multi-layer ceramic heater (1) heats to a temperature of 1800°F within 8 seconds of activation (see at least Bardon Fig. 1 and page 3 and 5).

In Reference to Claim 4
The exhaust heating system according to claim 1 (see rejection to claim 1 above), wherein said heater (electrical heating device of #23) is (a) located in an exhaust pipe (11) extending between the internal combustion engine (ICE) (10) and the catalytic converter (22), or (b) located proximate to an exhaust pipe extending between the internal combustion engine (ICE) and the catalytic converter (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 5
The exhaust heating system according to claim 1 (see rejection to claim 1 above), wherein said temperature sensor (27) senses the temperature of the exhaust gas in the exhaust pipe (11) (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 6
The exhaust heating system according to claim 1 (see rejection to claim 1 above), wherein said control system (40) activates the heater (electrical heating device of #23) when detecting that the ICE (10) is in a cold start phase (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 7
The exhaust heating system according to claim 1 (see rejection to claim 1 above), wherein said control system (40) activates the heater (electrical heating device of #23) in response to an input signal indicative of a vehicle start-up condition (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 8
The exhaust heating system according to claim 1 (see rejection to claim 1 above), wherein said control system (40) activates the heater (electrical heating device of #23) in response to an input signal indicative of a vehicle door lock moving from a locked position to an opened position (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 9
The exhaust heating system according to claim 1 (see rejection to claim 1 above), wherein said control system (40) activates the heater (electrical heating device of #23) in response to an input signal indicative that a vehicle door has been opened (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 10
The exhaust heating system according to claim 1 (see rejection to claim 1 above), wherein said control system (40) deactivates the heater (electrical heating device of #23) in response to the ICE (10) not being started within a predetermined time period (Tstart) following unlocking of a vehicle door (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 11
The exhaust heating system according to claim 1 (see rejection to claim 1 above), wherein said control system (40) deactivates the heater (electrical heating device of #23) in response to the ICE (10) not being started within a predetermined time period (Tstart) following opening of a vehicle door (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 12
The exhaust heating system according to claim 1 (see rejection to claim 1 above), wherein said control system (40) deactivates the heater (electrical heating device of #23) when the temperature measured by said temperature sensor (27) is indicative of the exhaust gas reaching a predetermined setpoint temperature (TsP) (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 13
The exhaust heating system according to claim 1 (see rejection to claim 1 above), wherein said control system (40) deactivates the heater (electrical heating device of #23) when a predetermined heat time (tH) has elapsed (when startup operation is performed) (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 14
The exhaust heating system according to claim 1 (see rejection to claim 1 above), wherein said control system (40) deactivates the heater (electrical heating device of #23) when one of the following conditions occurs: (a) the temperature measured by the temperature sensor (27) is indicative of the exhaust gas reaching a predetermined setpoint temperature (TsP) (activation temperature), or (b) a predetermined heat time (tH) has elapsed, whichever occurs first (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 15
Matsumura teaches (except for the bolded and italic recitations below):
A method of heating an exhaust gas produced by an internal combustion engine (ICE) (10) upstream of a catalytic converter (21, 22) for removing pollutants from the exhaust gas, said method comprising: 
activating a multi-layer ceramic heater (electrical heating device of #23) by applying power thereto, wherein said heater (electrical heating device of #23) is activated when it is determined that the ICE (10) is in the cold start phase or in response to an input signal indicative of a vehicle start-up condition; and 
using the multi-layer ceramic heater (electrical heating device of #23) to heat the exhaust gas upstream of the catalyst converter (21, 22) to a temperature that is high enough to allow the catalytic converter (21, 22) to efficiently remove pollutants from the exhaust gas (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).
Matsumura does not explicitly teaches (bolded and italic recitations above) as to the electrical heating device of #23 is a multi-layer ceramic heater however Matsumura does teaches that the electric heating device may be any device capable of heating the exhaust purification catalyst by being supplied with electric power. It is known in the art before the effective filing date of the claimed invention that one example of the exhaust gas system heater is a multi-layer ceramic heater. For example, Bardon teaches a heater (1) for heating the catalyzed filter is a multi-layer ceramic heater (1). Bardon further teaches that having such heater (1) provides rapid heating of the exhaust gas (see at least Bardon Fig. 1 and page 3 and 5). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heater of Matsumura with heater of Bardon in order to rapidly heat the exhaust gas and the catalyst.

In Reference to Claim 16
The method of heating according to claim 15 (see rejection to claim 15 above), wherein the method further includes: 
deactivating the multi-layer ceramic heater (electrical heating device of #23) by discontinuing power thereto in response to a measured temperature of the exhaust gas produced by the ICE (10) reaching a predetermined setpoint temperature (TsP) (activation temperature) (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 17
The method according to claim 15 (see rejection to claim 15 above), wherein said input signal is indicative of a vehicle door lock moving from a locked position to an opened position or indicative that a vehicle door has been opened (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 18
The method according to claim 15 (see rejection to claim 15 above), wherein the method further includes: 
deactivating the multi-layer ceramic heater (electrical heating device of #23) in response to the ICE not being started within a predetermined time period (Tstart) following unlocking of a vehicle door or opening of a vehicle door (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 19
The method according to claim 15 (see rejection to claim 15 above), wherein the method further includes: 
deactivating the multi-layer ceramic heater (electrical heating device of #23) by discontinuing power thereto, in response to a predetermined heat time (tH) elapsing (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

In Reference to Claim 20
The method according to claim 15 (see rejection to claim 15 above), wherein the method further includes: 
deactivating the multi-layer ceramic heater (electrical heating device of #23) by discontinuing power thereto, when one of the following conditions occurs: (a) to a measured temperature of the exhaust gas produced by the ICE (10) reaches a predetermined setpoint temperature (TsP) (activation temperature), or (b) a predetermined heat time (tH) has elapsed, whichever occurs first (see at least Matsumura Figs. 1-3 and paragraphs 26-32, 37-45, 49-52, 54-65).

Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive. 
The applicant argues that since Bardon teaches heater for filter and that Matsumura teaches a heater for a catalyst therefore it would not be obvious to modify the heater of Bardon within the system of Matsumura and the examiner disagree since the heater of Bardon is used in the exhaust treatment system and filter and catalyst are both exhaust treatment system (which need to be heated up in order to operate as intended) and further Bardon teaches that the filter can also be catalyzed filter (which also acts as a catalyst) therefore it would have been obvious to one of ordinary skill in the art substitute the heater of Bardon with the heater of Matsumura in order to heat the catalyst in order for the catalyst to operate normally and to rapidly heat the catalyst. The applicant also argues that since Bardon teaches to use the heater in filter (to burn off soot within) and not for a catalyst such as Matsumura therefore it would not be obvious to modify the heater of Matsumura with Bardon, and the examiner disagree since the heater of Bardon is to raise the temperature of the exhaust gas entering the filter (in order to operate as intended) therefore temperature of the catalyst of Matsumura can also be raised via the heater of Bardon and one of ordinary skill in the art would make required adjustment to the heater when being modified to the system Matsumura in order for the system of Matsumura to function as intended. The applicant further argues that Bardon teaches for the heater to be inside the filter therefore when modifying the heater to the system of Matsumura, the heater is located within (therefore not read on the claim), and the examiner disagree since Bardon does not explicitly teaches that the heater has to be located within the filter, Bardon teaches that the heater can also be heating the exhaust gases and not in direct contact with the filter therefore it would have been obvious to one of ordinary skill in the art that the heater of Bardon does not have to be within the catalyst when modified to the system of Matsumura.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pub No. US 2018/0266349 A1 to Almkvist (Almkvist) teaches to perform the pre heating of the catalyst before the engine start.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        May 18, 2022